—In an action involving a separation agreement, defendant appeals from an order of the Supreme Court, Nassau County, dated October 6, 1978, which denied his motion for partial summary judgment dismissing the second cause of action. Order reversed, on the law, without costs or disbursements, and defendant’s motion granted dismissing the second cause of action. Under the agreement in issue the defendant husband agreed to pay the plaintiff alimony of $67,000 for the year 1974 and the wife was to pay her own counsel fees. It is clear from the record that plaintiff has met his 1974 alimony obligations. The wife’s claim that $15,000 of the sum paid represents a gratuitous payment to her of counsel fees and that, therefore, $15,000 is still due as alimony is patently meritless. Lazer, J. P., Rabin, Gulotta and Shapiro, JJ., concur.